                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JUSTIN K. LYNCH,                                )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 20-CV-21-RJD
                                                )
ADM,                                            )
                                                )
       Defendant.                               )

                                MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion for Leave to Proceed in forma pauperis filed

by Plaintiff Justin Lynch (Doc. 3). The Court previously reserved ruling on the motion (Doc. 7).

On February 28, 2020, Plaintiff filed an Amended Complaint (Doc. 8).

       Under 28 U.S.C. § 1915(a)(1), an indigent party may commence a federal court action

without paying required costs and fees upon submission of an affidavit asserting the inability “to

pay such fees or give security therefor” and stating, “the nature of the action, defense or appeal

and the affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). Destitution

is not required to proceed in forma pauperis; an affidavit demonstrating that the plaintiff cannot,

because of his poverty, provide himself with the necessities of life is sufficient. Adkins v. E.I.

DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948).

       The Court is not satisfied from Lynch’s affidavit that he is indigent. While he does not

report any monthly income, he has approximately $12,000 in a checking or savings account, two

trucks worth approximately $3,000, and a bike worth approximately $3,000. Plaintiff does not

report other debts or financial obligations. Given Plaintiff’s current assets, he has the ability to

                                            Page 1 of 2
pay the filing fee.

        Accordingly, the Court DENIES the motion for leave to proceed in forma pauperis (Doc.

3). Lynch is ORDERED to pay the $400.00 filing fee no later than April 6, 2020. Failure to

comply may result in dismissal of this action for want of prosecution and/or for failure to comply

with a court order under Federal Rule of Civil Procedure 41(b).

        Because the Court has not found Plaintiff to be indigent, it does not have the discretion to

recruit counsel for him. See Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing 28 U.S.C.

§ 1915(e)(1)) (“In a civil case, the court has discretion to recruit counsel to represent a litigant who

is unable to afford one.”). Therefore, Plaintiff’s motion for recruitment of counsel (Doc. 4) is

DENIED.

        Given the present denial of Plaintiff’s motion for leave to proceed in forma pauperis,

review of the prior Complaint (Doc. 1) was not required, however, the Amended Complaint (Doc.

8) filed by Plaintiff will remain the operative complaint.

IT IS SO ORDERED.

DATED: March 6, 2020

                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge




                                             Page 2 of 2
